On August 2, 1978, defendant James S. Davis, M.D., filed a motion for protective order. On August 14, 1978, plaintiffs filed an answer to the motion.
Defendant Davis argues that he is entitled to know the precise allegations which are being brought against the defendants prior to any discovery being initiated. We do not find that this point is well taken. Pa.R.C.P. 4007(a) provides for discovery which “will substantially aid in the preparation of the pleadings ...” Precomplaint discovery is specifically contemplated by the Pennsylvania Rules of Civil Procedure: Lapp v. Titus, 224 Pa. *648Superior Ct. 150, 302 A. 2d 366 (1973). However, if discovery is sought to aid in preparation of the pleadings, the inquirer has the burden of establishing the relevancy of the questions and the fact that they will aid in preparation of the complaint: Chatinsky v. Dubrow Electronics Industries, Inc., 27 D. & C. 2d 486 (1962). In Knappenberger v. Feldman, 6 D. & C. 2d 728, 34 Northamp. 57 (1956), the court noted that in a malpractice case discovery in aid of the pleadings may be essential in order to obtain information from defendant concerning his diagnosis and medical treatment of plaintiff. The court specifically stated that this is the type of discovery which Pa.R.C.P. 4007(a) was designed to authorize.
We note that on August 7, 1978, we issued a rule to file a complaint to be served on plaintiffs allowing them 20 days from the service of the rule in which to file a complaint. The deposition of defendant Davis is scheduled for September 13, 1978. Therefore, using our discretion under Pa.R.C.P. 248 to modify time limits, we grant plaintiff 20 days from the date of the scheduled deposition in which to file a complaint.
ORDER
And now, September 13, 1978, upon consideration of defendant James S. Davis, M.D.’s motion for protective order and plaintiffs’ answer thereto, it is hereby ordered and decreed that defendant Davis’ motion is denied and plaintiff is granted 20 days from the taking of James S. Davis, M.D.’s deposition noticed for September 13,1978, in which to file a complaint.